COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-047-CV
 
 
 
IN 
THE INTEREST OF
 
 
 
B.N. 
AND S.N., CHILDREN
 
 
------------
 
FROM 
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
filed a timely notice of appeal from the trial court’s December 30, 2004 
“Order in Suit to Modify the Parent-child Relationship.”  The trial 
court subsequently granted Appellant’s motion for new trial on February 28, 
2005, while it still had plenary jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).
        On 
March 15, 2005, we informed the parties that it appeared that the trial 
court’s granting of the motion for new trial rendered this appeal moot, and 
the appeal would be dismissed as moot unless on or before March 25, 2005 any 
party desiring to continue the appeal filed a response showing grounds for 
continuing the appeal. Neither party filed a response.
        Therefore, 
we dismiss the appeal as moot on our own motion.  See Tex. R. App. P. 42.3(c), 43.2(f).
    
                                                                  PER 
CURIAM
   
   
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
May 19, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.